Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157952 & (17)(18)(19)                                                                                     Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  BRETT VUKICH,                                                                                      Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 157952
                                                                    COA: 341260
                                                                    Wayne CC: 16-016146-NF
  GEICO INSURANCE COMPANY d/b/a
  GEICO CASUALTY COMPANY,
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motions to expedite proceedings and for immediate
  consideration are GRANTED. The application for leave to appeal the May 7, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The motion for stay is GRANTED. Trial court
  proceedings are stayed pending the completion of this appeal. On motion of a party or on
  its own motion, the Court of Appeals may modify, set aside, or place conditions on the
  stay if it appears that the appeal is not being vigorously prosecuted or if other appropriate
  grounds appear.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2018
         a1009
                                                                               Clerk